                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 IN THE MATTER OF AN APPLICATION                 NO. 3:19-mj-1496 (SALM)
 OF THE UNITED STATES FOR A
 SEARCH WARRANT
                                                 FILED UNDER SEAL




                               );;         f MOTION TO SEAL

       In accordance with Rule 57 of the Local Rules of Criminal Procedure, the United States of

America moves the Court for an order sealing the enclosed Application for Search Warrant, Search

Warrant, all attachments thereto, this Motion to Seal, and the proposed Order to Seal. The

Government makes this application because the investigation of the criminal activities described

in the sealed documents is ongoing. Premature disclosure of the contents of the sealed documents

could result in the destruction of evidence and could frustrate this investigation by alerting the

targets of the investigation to the nature of the probe, the techniques employed, and the evidence

developed to date, by limiting the use of the grand jury to develop further admissible evidence,

and by limiting the ability to conduct other search warrants.

                                                     Respectfully submitted,

                                                     JOHNH. DURHAM
                                                     ]~~ ATTORNEY
                                                     DOUGLAS P. MORABITO
                                                     ASSISTANT U.S. ATTORNEY
                                                     Federal Bar No. ct20962
                                                     157 Church Street, 25th Floor
                                                     New Haven, CT 06510
                                                     (203) 821-3700
                                                     Douglas.Morabito@usdoj.gov
